DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/22/2021 and 1/5/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “representing” in line 7. This makes the claim unclear because it cannot be determined if the signals are vibrations detected by the sensors or if the signals are a placeholder for the detected vibrations (ex. sound file, image file, excel spreadsheet, etc.). 
Claims 2-11 inherit the deficiencies of claim 1 and are likewise rejected.
Claim 12 recites an apparatus for reducing vibrations perceived by a human due to an artificial heart valve. However, it is not clear how the reducing vibrations occurs as there is nothing in the body of the claim that suggests how the process can be performed with the current device components. 
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 
The component that creates the anti-vibration signal/noise cancellation signal based on the detected vibration signal from the artificial heart valve.
Claims 13-18 inherit the deficiencies of claim 12 and are likewise rejected. 
Claim 14 recites that the sensors and actuators are mounted in locations customized to an individual patient. This is unclear because customization of the locations of sensors and actuators vary for individuals.
Claim 16 recites that the actuator is a haptic actuator or a non-haptic actuator, which is indefinite as this would make the claim encompass all vibration generating actuators. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 12-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0068708 (Longinotti-Buttoni et al., hereinafter Longinotti-Buttoni).
In regards to claim 12, 13, and 15, Longinotti-Buttoni discloses various physiological monitoring garments that include sensors to detect and monitor physiological parameters (title and abstract). Longinotti-Buttoni. Longinotti-Buttoni states in paragraph 352 that a vest is one of the embodiments that the garment can take and the garment includes sensors and actuators. Longinotti-Buttoni states in paragraphs 259 and 362 that a microphone is one of the sensors being used to detect physiological signals and that the sensor module is removable. Note that paragraph 46 of Applicant’s specification states that a microphone can be one of the sensors used to detect the vibrations of the heart valve. Longinotti-Buttoni also states that in paragraphs 259, 284, 341, 347, and 366 the use of vibrators on the garment. Longinotti-Buttoni states that the stimulators are plug-and-play, which imply that they are can be mounted and removed from the vest. One can then choose a sensor among the plurality of sensors and a vibrator closest to the chosen sensor among the plurality of vibrators and consider that pairing as the sensor/actuator set (25 (vibrator) or 10 (speaker) and 3 sensors (in figures 1A and 1B); note that speakers can also function as vibrators). 
In regards to claim 14, due to the 112 issues of the claim, the vest configurations of Longinotti-Buttoni noted in claim 12 can be considered as having the plurality of sensor and vibration generating actuators as being mounted in locations customized to an individual patient.
In regards to claim 16, Longinotti-Buttoni discloses the limitations of claim 12. In addition, paragraph 242, 283, 351, 363, and 366 disclose the use of haptic feedback mechanisms, which would require the presence of a haptic actuator. It is also noted in paragraph 366 that the device can also produce audio feedback, which is a non-haptic feedback and would require the presence of a non-haptic actuator. 
In regards to claim 18, Longinotti-Buttoni discloses the limitations of claim 12. In addition, Longinotti-Buttoni states the presence of haptic vibration sensors (paragraphs 21) and an acoustic sensor (microphone - paragraphs 362, 378, and 446).

 Claim(s) 12, 14, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0020969 (Cinqui et al., hereinafter Cinquin).
In regards to claims 12 and 15, Cinquin discloses a device that includes a garment/vest wearable around a torso of a human (see figures 2a and 2b; paragraphs 74-80). The garment includes three-dimensional sensors (2), which include accelerometers (paragraph 71), and feedback devices (4) where the feedback device can include vibrators and a loudspeaker (paragraphs 19, 60, 63, and 77). Paragraph 71 states that the sensors can be accelerometers, which as stated in paragraph 44 of Applicant’s specification is one of the sensor types that can be used to detect physical vibrations. Choosing a sensor and finding the actuator closest to the sensor (2 and 4 at the top center of Figure 2B this case) can be considered as the sensor/actuator set.
 In regards to claim 14, due to the 112 issues of the claim, the configuration disclosed by Cinquin can be considered as having the sensors and actuators being mounted in locations customized to an individual patient. 
In regards to claim 16, Cinquin discloses the limitations of claim 12. In addition, the vibrator disclosed by Cinquin would be considered as a haptic actuator because it would trigger touch senses when vibrating. 

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
In regards to claim 1, the closest prior art found was “Cardiac Valve Noise Reduction by Non-Drug Interventions …” by Lin et al. (hereinafter Lin), US 20190343480 (Shute et al., hereinafter Shute), and US 2017/0020704 (Wu et al., hereinafter Wu). However, the prior art does not teach or suggest a device, as claimed by Applicant, that includes the following combination of components:
a vest with a plurality of sensors that detect vibrations generated by an artificial heart valve;
a plurality of vibration-generating actuators mounted to the vest;
a controller operable to receive vibration signals from the plurality of sensors, wherein the controller is operable to produce anti-vibration signals that reduce the detected vibrations;
wherein the anti-vibration signals generated by the controller for a vibration-generating actuator among the plurality of vibration generating actuators corresponds to vibrations detected by a sensor among the plurality of sensors.
Claims 2-11 are dependent on allowable matter from claim 1 and would be allowable once the 112 rejections are overcome.

In regards to claim 17, the prior art of record does not teach or suggest a device, as claimed by Applicant, where the vibration generating actuator comprises a feedforward microphone.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES A MARMOR II/Supervisory Patent Examiner
Art Unit 3791                                                                                                                                                                                                        




/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791